EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Xiaoan Lu, during a telephony interview on June 24, 2022, gave the Examiner an authorization to amend claims 1, 16,21,26 and added claims 31-32 and cancels claims 7,10,18,19,23,24, 28 and 29 as follows:

IN THE CLAIMS
1. (Currently Amended) A method for encoding video data, comprising:
accessing a block in the video data;
forming a plurality of reference arrays for the block of the video data from reconstructed samples of the video data;
forming a composite reference array from said plurality of reference arrays by projecting along a prediction direction one or more of said plurality of reference arrays onto a reference array closest to the block of the video data, wherein reference samples in said composite reference array are alternated from said plurality of reference arrays;
obtaining filter coefficients for an interpolation filter, responsive to how reference samples in said composite reference array are alternated;
obtaining a predictor for a target pixel of the block of the video data from said composite reference array, responsive to said filter coefficients for said interpolation filter, wherein said filter coefficients for the interpolation filter are determined based on a location of said predictor on said composite reference array, and wherein said filter coefficients for the interpolation filter are based on respective distances between said predictor and reference samples used for interpolating said predictor; and
encoding the block of the video data using the predictor.
16. (Currently Amended) A method for decoding video data, comprising:
forming a plurality of reference arrays for a block of the video data from decoded samples of the video data;
forming a composite reference array from said plurality of reference arrays by projecting along a prediction direction one or more of said plurality of reference arrays onto a reference array closest to the block of the video data, wherein reference samples in said composite reference array are alternated from said plurality of reference arrays;
obtaining filter coefficients for an interpolation filter, responsive to how reference samples in said composite reference array are alternated;
obtaining a predictor for a target pixel of the block of the video data from said composite reference array, responsive to said filter coefficients for said interpolation filter, wherein said filter coefficients for the interpolation filter are determined based on a location of said predictor on said composite reference array, and wherein the filter coefficients for the interpolation filter are based on respective distances between said predictor and reference samples used for interpolating said predictor; and
decoding the block of the video data using the predictor.

Claims 7,10,18,19,23,24, 28 and 29 are canceled.

21. (Currently Amended) An apparatus for encoding video data, comprising one or more processors, wherein said one or more processors are configured to:
access a block in the video data;
form a plurality of reference arrays for the block of the video data from reconstructed samples of the video data;
form a composite reference array from said plurality of reference arrays by projecting along a prediction direction one or more of said plurality of reference arrays onto a reference array closest to the block of the video data, wherein reference samples in said composite reference array are alternated from said plurality of reference arrays;
obtain filter coefficients for an interpolation filter, responsive to how reference samples in said composite reference array are alternated;
obtain a predictor for a target pixel of the block of the video data from said composite reference array, responsive to said filter coefficients for said interpolation filter, wherein said filter coefficients for the interpolation filter are determined based on a location of said predictor on said composite reference array, and wherein the filter coefficients for the interpolation filter are based on respective distances between said predictor and reference samples used for interpolating said predictor; and
encode the block of the video data using the predictor.

26. (Currently Amended) An apparatus for decoding video data, comprising one or more processors, wherein said one or more processors are configured to:
form a plurality of reference arrays for a block of the video data from decoded samples of the video data;
form a composite reference array from said plurality of reference arrays by projecting along a prediction direction one or more of said plurality of reference arrays onto a reference array closest to the block of the video data, wherein reference samples in said composite reference array are alternated from said plurality of reference arrays;
obtain filter coefficients for an interpolation filter, responsive to how reference samples in said composite reference array are alternated;
obtain a predictor for a target pixel of the block of the video data from said composite reference array, responsive to said filter coefficients for said interpolation filter, wherein said filter coefficients for the interpolation filter are determined based on a location of said predictor on said composite reference array, and wherein the filter coefficients for the interpolation filter are based on respective distances between said predictor and reference samples used for interpolating said predictor; and
decode the block of the video data using the predictor.

31. (New) A non-transitory computer readable storage medium having stored thereon instructions for encoding video data according to the method of claim 1.

32. (New) A non-transitory computer readable storage medium having stored thereon instructions for decoding video data according to the method of claim 16.

Reasons for allowance
          Claims 1, 5, 11, 16,17,20,21,22,25,26,27 and 30-32 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Chen (NPL: Description of SDR, HDR and 360° video coding technology proposal by Qualcomm and Technicolor - low and high complexity versions).  Chen directed toward the video encoder and decoder which is based on JEM [2] with addition of new tools, enhancements and removal of various existing tools. The new tools introduced to JEM tools are the Sign Prediction and Motion Compensated Padding methods. Decoder side motion vector refinement (JVET-E0052) tool from JEM is not included in our proposal. A number of JEM tools were modified to improve coding efficiency and/or reduce complexity .The major modifications to JEM tools are the following:
• Merge candidate list includes affine merge and non-adjacent spatial candidates. Bilateral or template matching refinement is done for one candidate identified by signalled merge index. Subblock level refinement for template matching and bilateral refinement is removed.
• AMVP number of initial motion candidates is reduced from 15 to 2.
• Introduced 6 parameter affine model in addition to the 4 parameter model. Affine motion vector prediction is simplified.
• Introduced two more partition types to increase flexibility: Triple-Tree (TT) and Asymmetric Binary-Tree (ABT). 
In case of other tools, incremental improvements were introduced. The HDR category proposal is implemented as an add-on to the core video coding system. It is an implementation of Color Volume Transform (CVT) which is applied in the Y'CbCr 4:2:0 sample domain and is performed on the input video signal prior to coding and the inverse process is performed on the signal after decoding. Chen alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole. Furthermore, the applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 03/15/2022, and the " Applicant summary of interview with examiner” filed 03/15/2022 with the examiner amended of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14). Therefore, claims 1, 5, 11, 16,17,20,21,22,25,26,27 and 30-32 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/            Primary Examiner, Art Unit 2487